DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-25 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/20 and 1/21/21 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Hirning on 2/5/21.
The application has been amended as follows: 
1. 	(Cancelled)

2. 	(Currently amended) A non-transitory machine-readable storage medium that includes instructions, that when executed by a secure data vault system processor at a first computing system of a secure data vault system, cause the secure data vault system processor to:
receive, at the first computing system from a customer computing device, a plurality of first security credentials of a payor customer, the plurality of first security credentials associated with respective accounts of the payor customer;

identify a first payee system from a list of payee systems, each of the payee systems of the list of payee systems having an established relationship with the secure data vault system, the first payee system associated with a respective one of the plurality of first security credentials; and 
automatically retrieve, by the first computing system on a periodic basis and without involvement of the payor customer, a plurality of respective first account electronic documents associated with the payor customer from a second computing system associated with the first payee system, using the plurality of first security credentials associated with the payor customer and stored at the secure data vault system, wherein the periodic basis corresponds to a time for obtaining additional documents from a respective payee system, and wherein each of the periodic retrievals includes operations to:
provide, by the first computing system, the respective one of the plurality of first security credentials stored at the first computing system and associated with the payor customer to the second computing system; 
receive, in response to a successful authentication of the respective one of the first security credential associated with the payor customer by the second computing system, a respective one of the first account electronic documents, wherein the respective one of the first account electronic documents is signed using an encrypted hash coupled to the respective one of the first account electronic documents; 
verify the respective one of the first account electronic documents, based on comparing a hash generated from the respective one of the first account electronic documents with a decrypted hash generated from the encrypted hash coupled to the respective one of the first account electronic documents; and 


3. 	(Previously presented) The non-transitory machine-readable storage medium of claim 2, wherein the instructions cause the secure data vault system processor to:
establish a cooperation between the secure data vault system and a second payee system, the cooperation to permit the secure data vault system to pull documents from the second payee system.

4. 	(Previously presented) The non-transitory machine-readable storage medium of claim 3, wherein the instructions cause the secure data vault system processor to:
cause the secure data vault system to form the cooperation with the second payee system responsive to receipt of a request by the payor customer to establish the cooperation between the secure data vault system and the second payee system.

5. 	(Previously Presented) The non-transitory machine-readable storage medium of claim 2, wherein the instructions cause the secure data vault system processor to:
automatically organize the first account electronic documents from the first payee system.

6. 	(Previously presented) The non-transitory machine-readable storage medium of claim 2, wherein the instructions that cause the secure data vault system processor to automatically retrieve the first account electronic documents associated with the payor customer from the first payee system at the second computing system, further cause the secure data vault system processor to:


7. 	(Previously presented) The non-transitory machine-readable storage medium of claim 2, wherein the instructions cause the secure data vault system processor to:
receive, at the first computing system from a second customer computing device, a second plurality of security credentials of a second payor customer, the second plurality of security credentials associated with respective accounts of the second payor customer;
cause a storage of the second plurality of security credentials at the first computing system; and 
automatically retrieve, on a periodic basis, one or more second account documents associated with the second payor customer from the first payee system at the second computing system, without involvement of the second payor customer, and using the plurality of second security credentials associated with the second payor customer and stored at the secure data vault system, by: 
providing, by the secure data vault system, a respective one of the plurality of second security credentials stored at the first computing system and associated with the second payor customer to the first payee system;
receiving indication of a successful validation of the respective one of the plurality of second security credentials associated with the second payor customer by the first payee system; and
store the one or more second account documents from the first payee system, the one or more second account documents being associated with the second payor customer.

8. 	(Currently amended) A secure data vault system comprising:
at least one processor; and

receive, at a first computing system from a customer computing device, a plurality of first security credentials of a payor customer, the plurality of first security credentials associated with respective accounts of the payor customer;
cause a storage of [[a]] the plurality of first security credentials at the first computing system; 
identify a first payee system from a list of payee systems, each of the payee systems of the list of payee systems having an established relationship with the secure data vault system, the first payee system associated with a respective one of the plurality of first security credentials; and
automatically retrieve, on a periodic basis and without involvement of the payor customer, one or more first account electronic documents associated with the payor customer from a second computing system associated with the first payee system, using the plurality of first security credentials associated with the payor customer and stored at the secure data vault system, wherein the periodic basis corresponds to a time for obtaining additional documents from a respective payee system, and wherein each of the periodic retrievals includes operations to:
provide, by the first computing the respective one of the plurality of first security credentials stored at the first computing system and associated with the payor customer to the second computing system; 
receive, in response to a successful authentication of the respective one of the first security credentials associated with the payor customer by the second computing system, a respective one of the first account electronic documents, wherein the respective one of the first account electronic documents is signed using an encrypted hash coupled to the respective one of the first account electronic documents; 
verify the respective one of the first account electronic documents, based on comparing a hash generated from the respective one of the first account electronic documents with a decrypted hash generated from the encrypted hash coupled to the respective one of the first account electronic documents; and
store the respective one of the first account electronic documents retrieved from the first payee system, the respective one of the first account electronic documents being associated with the payor customer.

9. 	(Previously presented) The secure data vault system of claim 8 wherein the instructions cause the at least one processor to:
establish a cooperation between the secure data vault system and a second payee system, the cooperation to permit the secure data vault system to pull documents from the second payee system.

10. 	(Previously presented) The secure data vault system of claim 9 wherein the instructions cause the at least one processor to:
cause the secure data vault system to form the cooperation with the second payee system responsive to receipt of a request by the payor customer to establish the cooperation between the secure data vault system and the second payee system.

11. 	(Previously presented) The secure data vault system of claim 8 wherein the instructions cause the at least one processor to:
automatically organize the first account electronic documents from the first payee system.

12. 	(Previously presented) The secure data vault system of claim 8 wherein the instructions that cause the at least one processor to automatically retrieve the one or more first account electronic documents associated with the payor customer from the first payee system at the second computing system, further cause the at least one processor to:
automatically retrieve one or more billing statements associated with the payor customer from the first payee system.

13. 	(Previously presented) The secure data vault system of claim 8, wherein the instructions cause the secure data vault system processor to:
receive, at the first computing system from a second customer computing device, a second plurality of security credentials of a second payor customer, the second plurality of security credentials associated with respective accounts of the second payor customer;
cause a storage of the second plurality of security credentials at the first computing system; and 
automatically retrieve, on a periodic basis, one or more second account documents associated with the second payor customer from the first payee system at the second computing system, without involvement of the second payor customer, and using the plurality of second security credentials associated with the second payor customer and stored at the secure data vault system, by: 
providing, by the secure data vault system, a respective one of the plurality of second security credentials stored at the first computing system and associated with the second payor customer to the first payee system;
receiving indication of a successful validation of the respective one of the plurality of second security credentials associated with the second payor customer by the first payee system; and


14. 	(Currently amended) A method performed by a secure data vault system, comprising:
receiving, at a first computing system from a customer computing device, a plurality of first security credentials of a payor customer, the plurality of first security credentials associated with respective accounts of the payor customer;
storing the plurality of first security credentials at a first computing system; 
identifying a first payee system from a list of payee systems, each of the payee systems of the list of payee systems having an established relationship with the secure data vault system, the first payee system associated with a respective one of the plurality of first security credentials; and
automatically retrieving, by the first computing system on a periodic basis and without involvement of the payor customer, a plurality of respective first account electronic documents associated with the payor customer from a second computing system associated with the first payee system, using the plurality of first security credentials associated with the payor customer and stored at the secure data vault system, wherein the periodic basis corresponds to a time for obtaining additional documents from a respective payee system, and wherein each of the periodic retrievals includes:
providing, by the first computing
receiving, in response to a successful authentication the at least one first security credential associated with the payor customer by the second computing system, a respective one of the first account electronic documents, wherein the respective one of the first account electronic documents is signed using an encrypted hash coupled to the respective one of the first account electronic documents; 
verify the respective one of the first account electronic documents, based on comparing a hash generated from the respective one of the first account electronic documents with a decrypted hash generated from the encrypted hash coupled to the respective one of the first account electronic documents; and
storing the respective one of the first account electronic documents received from the first payee system, the respective one of the first account electronic documents being associated with the payor customer.

15. 	(Previously presented) The method of claim 14, further comprising:
establishing, by the secure data vault system, a cooperation between the secure data vault system and a second payee system, the cooperation to permit the secure data vault system to pull documents from the second payee system.

16. 	(Previously presented) The method of claim 15, further comprising:
causing, by the secure data vault system, the secure data vault system to form the cooperation with the second payee system responsive to receipt of a request by the payor customer to establish the cooperation between the secure data vault system and the second payee system.

17. 	(Previously presented) The method of claim 14, further comprising:
automatically organizing, by the secure data vault system, the first account electronic documents from the first payee system.


automatically retrieving, by the secure data vault system, one or more billing statements associated with the payor customer from the first payee system.

19. 	(Previously presented) The method of claim 14, further comprising:
causing, by the secure data vault system, a storage of a second plurality of security credentials at the first computing system, each of the second plurality of security credentials associated with a second payor customer; and
automatically retrieving, on a periodic basis, by the secure data vault system, one or more second account documents associated with the second payor customer from the first payee system at the second computing system by: 
providing, by the secure data vault system, a respective one of the plurality of second security credentials stored at the first computing system and associated with the second payor customer to the first payee system;
receiving indication of a successful validation of the respective one of the plurality of second security credentials associated with the second payor customer by the first payee system; and
storing the one or more second account documents received from the first payee system, the one or more second account documents being associated with the second payor customer.


means for receiving, at a first computing system from a customer computing device, a plurality of first security credentials of a payor customer, the plurality of first security credentials associated with respective accounts of the payor customer;
means for storing a plurality of first security credentials at the first computing system;
means for identifying a first payee system from a list of payee systems, each of the payee systems of the list of payee systems having an established relationship with the secure data vault system, the first payee system associated with a respective one of the plurality of first security credentials; and
means for automatically retrieving, on a periodic basis and without involvement of the payor customer, a plurality of respective first account electronic documents associated with the payor customer from a second computing system associated with the first payee system, using the plurality of first security credentials associated with the payor customer and stored at the secure data vault system, wherein the periodic basis corresponds to a time for obtaining additional documents from a respective payee system, and wherein each of the periodic retrievals includes:
providing, by the first computing system the respective one of the plurality of first security credentials stored at the first computing system and associated with the payor customer to the second computing system;
receiving, in response to a successful authentication of the respective one of the plurality of first security credentials associated with the payor customer by the second computing system, a respective one of the first account electronic documents, wherein the respective one of the first account electronic documents is signed using an encrypted hash coupled to the respective one of the first account electronic documents; 
verify the respective one of the first account electronic documents, based on comparing a hash generated from the respective one of the first account electronic documents with a decrypted hash generated from the encrypted hash coupled to the respective one of the first account electronic documents; and 
storing the respective one of the first account electronic documents received from the first payee system, the respective one of the first account electronic documents being associated with the payor customer.

21. 	(Previously presented) The system of claim 20, further comprising:
means for establishing a cooperation between the secure data vault system and a second payee system, the cooperation to permit the secure data vault system to pull documents from the second payee system.

22. 	(Previously Presented) The system of claim 21, further comprising:
means for forming the cooperation with the second payee system responsive to receipt of a request by the payor customer to establish the cooperation between the secure data vault system and the second payee system.

23. 	(Previously Presented) The system of claim 20, further comprising:
means for automatically organizing the first account electronic documents from the first payee system.


means for automatically retrieving one or more billing statements associated with the payor customer from the first payee system.

25. 	(Previously presented) The system of claim 20, further comprising:
means for receiving, at the first computing system from a second customer computing device, a second plurality of security credentials of a second payor customer, the second plurality of security credentials associated with respective accounts of the second payor customer;
means for storing the second plurality of security credentials at the first computing system; and 
means for automatically retrieving, on a periodic basis, one or more second account documents associated with the second payor customer from the first payee system at the second computing system, without involvement of the second payor customer, and using the plurality of second security credentials associated with the second payor customer and stored at the secure data vault system, by: 
providing, by the secure data vault system, a respective one of the plurality of second security credentials stored at the first computing system and associated with the second payor customer to the first payee system;
receiving indication of a successful validation of the respective one of the plurality of second security credentials associated with the second payor customer by the first payee system; and




EXAMINER’S COMMENTS
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, examiner initiated interview on 2/5/21 to propose examiner’s amendment, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431